Citation Nr: 1646643	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from November 1962 to May 1963.  
This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A respiratory disability, asthma, preexisted ACDUTRA service and was not permanently worsened as a result of ACDUTRA service. 

2.  COPD was not manifest during the appellant's ACDUTRA military service and is not otherwise related to the appellant's ACDUTRA military service.  


CONCLUSIONS OF LAW

1.  A preexisting respiratory disability was not aggravated by the appellant's ACDUTRA military service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The appellant's COPD was not incurred in or aggravated by ACDUTRA military service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the appellant in May 2009 which detailed the claims process and advised the appellant of the evidence and information needed to substantiate his claim.   The letter further informed the appellant of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The appellant was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the appellant was afforded VA examinations in February 2010 and December 2014.  Addendum opinions were also provided in March 2010 and May 2016.  The examiners reviewed the electronic claims folder, noted the appellant's contentions and provided a medical opinion, along with supporting rationale.  Therefore, the Board finds that the examinations and addendums are adequate for adjudication purposes. 

The appellant's service treatment records and VA treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the appellant's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 
38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The appellant contends that he is entitled to service connection for a respiratory disability, to include COPD, because he was treated twice for breathing problems during basic training and continued to have breathing problems until his honorable discharge and thereafter.  See April 2009 Notice of Disagreement; March 2010 VA Form 9; July 2016 correspondence. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  "Active military service" includes periods of active duty, periods of active duty for training (ACDUTRA) in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Generally, this refers to the two weeks of annual training that each Reservist or National Guard member must perform each year.  It can also refer to the member's initial period of training.
To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309. 

Crucially however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

In this case, the appellant only has ACDUTRA service.  Therefore, the presumptions of soundness and aggravation do not apply.  In other words, the presumption of soundness which shields a Veteran from a finding that the disease or injury preexisted service does not apply to the appellant.  See Paulson, supra. Moreover, the presumption of aggravation which presumes that a Veteran's preexisting injury was aggravated by service if there is evidence of an increase in severity does not apply to the appellant.  See Smith, supra.  Here, the appellant is not a "veteran" with respect to his ACDUTRA service as he did not serve on active duty prior to August 2001.

Service treatment records indicate that the Veteran noted a history of hay fever and was treated for.  He was discharged with a diagnosis of bronchial asthma.
VA treatment records indicate that the appellant was diagnosed with COPD between 2009 and 2011.  They also indicate a history of treatment for asthma and symptoms of shortness of breath.  

The appellant was afforded a VA examination in February 2010 where the examiner opined that the appellant's COPD was likely caused by his greater than 70 pack smoking history and less likely caused by service.  "All the literature supports smoking as cause of COPD . . . In this case, I believe the many years of heavy smoking is the cause of the COPD not the illnesses that were treated in the military."  The March 2010 addendum further explained the conclusion that the Veteran's COPD was not related to ACDUTRA service. 

The appellant was afforded another VA examination in November 2013 where the examiner found that the appellant's respiratory condition, particularly asthma, clearly and unmistakably preexisted his military service.  The examiner based the conclusion on service treatment records which show a diagnosis of hay fever on his entrance examination and VA treatment records where pulmonary specialists document childhood respiratory symptoms.  The examiner opined that the appellant's respiratory disability was less likely than not incurred in or caused by service.  

In April 2016, the Board remanded the matter for an addendum opinion which addressed the question of "whether it is at least as likely as not that any current respiratory disorder was aggravated (permanently worsened) beyond normal progression by the appellant's ACDUTRA military service from November 1962 to May 1963, to include whether it was aggravated by pleurodynia." 

In a May 2016 addendum opinion, the examiner opined, 

After extensive medical record review and research I can see no indication for any kind of event, exposure, or injury in military that caused any aggravation of Veteran's asthma beyond its natural progression.  Veteran's asthma returned in military likely brought on by environmental triggers which is a normal progression of the disease per supporting medical literature, therefore less likely than not that any current respiratory disorder was aggravated beyond normal progression by the Veteran's military service from November 1962-May 1963 to include pleurodynia.  (Pleurodynia is a sharp pain in the muscles between your ribs making it painful to breath, it is caused by a viral infection most commonly the coxsackievirus with symptoms usually lasting up to a month to resolve, it has nothing to do with asthma and is not a risk factor for developing asthma).  

The examiner supported her opinion with citation to UpToDate, Mayo Clinic and WebMD clinical data which included evidence that once a person is diagnosed with asthma, there is no cure - merely periods of remission.  She cited to evidence that the Veteran had been diagnosed with asthma as a child.  

The Board finds that the most probative evidence of record is the February 2010, November 2013 and May 2016 VA medical opinions which opined against a finding that the appellant's COPD was caused by service or that the preexisting asthma was permanently aggravated beyond its natural progression during ACDUTRA.  In that regard, the Board finds that the February 2010 and May 2016 VA examiners are competent to offer such medical opinions and finds the opinions to be well reasoned and supported by adequate rationale.  The examiners considered the appellant's pre, during and post service medical history, in addition to the appellant's reports of symptoms and provided sound medical opinions.  The February 2010 examiner provided an explanation for the appellant's current diagnosis of COPD, which has no connection to the appellant's ACDUTRA service.  The November 2013 examiner found that the appellant had asthma which preexisted service and was not aggravated by ACDUTRA service.  

The Board acknowledges the appellant's contentions that he experienced respiratory symptoms during service that he contends were brought on by various required activities/exercises.  However, the issue before the Board is not whether the appellant experienced symptoms during his period of ACDUTRA, but rather whether his COPD was caused by his period of ACDUTRA or whether his preexisting respiratory disability - asthma -was aggravated (permanently worsened) by his period of ACDUTRA.  The appellant is not competent to diagnosis COPD as it is diagnosed based on multiple medical tests.  He is also not competent to opine as to whether his respiratory disability was permanently worsened by service.  The only competent opinions of record are the February 2010 and November 2013 VA examiners who have medical experience and who also cited to appropriate medical data to support their conclusions.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, entitlement to service connection for COPD and asthma, based upon direct service connection and aggravation of a respiratory disability, must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, is denied.  




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


